UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7179


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAIRTON AURELIO GRANDOS-ARREDONDO, a/k/a Jair,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees,  District  Judge.    (5:03-cr-00014-RLV-1;  5:07-cv-
00045-RLV)


Submitted:   December 16, 2010            Decided:   December 28, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jairton Aurelio Grandos-Arredondo, Appellant Pro Se. Steven R.
Kaufman, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jairton Grandos-Arredondo seeks to appeal the district

court’s       order   denying        his    Fed.       R.    Civ.     P.    60(b)       motion    for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                                    The order is

not    appealable          unless    a     circuit          justice    or     judge       issues    a

certificate of appealability.                         28 U.S.C. § 2253(c)(1) (2006);

Reid     v.     Angelone,       369        F.3d       363,      369        (4th     Cir.     2004).

A certificate         of      appealability            will      not        issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the    merits,       a     prisoner         satisfies       this    standard       by

demonstrating         that     reasonable             jurists       would     find        that    the

district       court’s      assessment        of       the    constitutional             claims    is

debatable       or    wrong.         Slack    v.       McDaniel,       529        U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and    that       the    motion    states       a     debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at    484-85.         We    have     independently            reviewed        the       record    and

conclude       that    Grandos-Arredondo               has     not     made       the     requisite

showing.        Accordingly, we deny a certificate of appealability

and dismiss the appeal.                  We dispense with oral argument because

                                                  2
the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3